DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. The drawings are objected to because all reference characters within Fig. 5. Such labels would facilitate an understanding of the invention without undue searching of the specification. The present drawings do not immediately convey any information and should be amended so that one looking at the drawings may quickly determine what elements they are looking at. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because under step 1, the claim is not a process, machine, manufacture, or composition of matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “a computer readable storage medium” which covers both statutory and non-statutory subject matter as the computer readable storage medium may be construed to read on both non-transitory media and transitory signals.  See MPEP 2106.03.  This claim may be made patent eligible by amending the claim to recite “A --non-transitory—computer readable storage medium…”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al (US 20200300631; hereinafter referred to as Lin).
Regarding Claim 1, Lin teaches a computer-implemented localization correction method for a robot comprising executing on a processor (see at least par. 0006, an automatic guided vehicle or robot is interpreted to as meaning it is controlled by a processor) steps of: 
acquiring first position information of the robot in a first coordinate system (see at least pre-impact coordinate C100 and first coordinate system C1 in par. 0033-0034 and Fig. 3) 
acquiring second position information of the robot in a second coordinate system after the robot executes a motion command (see at least post-impact coordinate C100’ and second coordinate system C2 in par. 0054 and Fig. 8); Note because the vehicle is disclosed to be in motion when it contacts an object (see par. 0005, the post-impact coordinate is interpreted as being acquired after the robot has executed the motion command during impact)
establishing a transformation model between the first position information and the second position information based on the first coordinate system and the second coordinate system (see at least transforming global map MG to MG’ in par. 0042 and rotating global map MG’ by Angle A4, which is angular deviation between first and second coordinate systems): 
calculating a compensation value according to the transformation model (see at least angular deviation A4 calculated in par. 0055 interpreted as a compensation value); and 
generating a reset command according to the compensation value (see at least recalibration post impact in par. 0055-0057 interpreted as generating a reset command), and 
adjusting the localization of the robot according to the reset command (see at least displacing the global map according to vector and distance between pre-impact and post-impact coordinates in par. 0056 interpreted as adjusting the localization).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10-11, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Adams et al (US 20190049566; hereinafter referred to as Adams).

Regarding Claim 2, Lin teaches the method according to claim 1 (see Claim 1 analysis). Lin further teaches wherein the step of acquiring first position information of the robot in a first coordinate system, comprises: 
acquiring first initial data the first initial data being position information detected by a sensor of the robot (see at least image-analyzing module capturing images and obtaining a coordinate relationship in par. 0036 interpreted as a camera used to detect the position of the robot before and after impact, which is a type of sensor): 

filtering the first initial data according to a preset rule to obtain first dynamic data information and first static data information (see at least identifying dynamic objects with preset rule of being represented in first collective sensor data but not second collective sensor data in par. 0086): and 
filtering out the first dynamic data information (see at least filtering dynamic objects out of the voxel space in par. 0088), and 
determining the first static data information as the first position information (see at least filtering the dynamic objects out of the voxel space prior to comparing the first and second collective sensor data in par. 0088 interpreted as the remaining static data becoming the only first and second collective sensor data)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lin to incorporate the teachings of Adams wherein dynamic objects are filtered out of the data sets before comparing the first and second collective sensor data. The motivation to incorporate the teachings of Adams would be to eliminate noise from the data sets that could reduce accuracy.

Regarding Claim 3, Lin as modified by Adams teaches the method according to claim 2 (see Claim 2 analysis). Lin further teaches wherein the step of acquiring second position information of the robot in a second coordinate system after the robot executes a motion command, comprises: 
acquiring second initial data, the second initial data being position information detected by the sensor after the robot executes the motion command (see at least . 
Lin fails to teach the following but Adams does teach:
filtering the second initial data according to the preset rule to obtain second dynamic data information and second static data information (see at least “objects identified in…a second set of voxels in the second collective sensor data may be classified as dynamic objects” in par. 0088): and 
filtering out the second dynamic data information (see at least filtering dynamic objects out of the voxel space in par. 0088) and 
determining the second static data information as the second position information (see at least filtering the dynamic objects out of the voxel space prior to comparing the first and second collective sensor data in par. 0088 interpreted as the remaining static data becoming the only first and second collective sensor data)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lin to incorporate the teachings of Adams wherein dynamic objects are filtered out of the data sets before comparing the first and second collective sensor data. The motivation to incorporate the teachings of Adams would be to eliminate noise from the data sets that could reduce accuracy.

Regarding Claim 9, Lin teaches a robot (see at least mobile platform 100 in Fig. 2) comprising. Lin fails to explicitly teach the following but Adams does teach the robot comprising:
 one or more processors (see at least computing device 1200 in par. 0140 and Fig. 12); 
a storage (see at least CRM 1204 in par. 0142 and Fig. 12) and 
one or more computer programs stored in the storage and configured to be executed by the one or more processors (see at least CRM storing instructions executable by processing units in par. 0142).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lin to incorporate the teachings of Adams wherein the functions of the robot are implemented by a processor with a storage storing computer executable instructions. The motivation to incorporate the teachings of Adams would be to automate robot/vehicle and increase computing power. 
Lin as modified by Adams further teaches the one or more computer programs being configured to execute the method of Claim 1 (the method steps after correspond to that of Claim 1, see Claim 1 rejection for analysis).
Regarding Claim 10, Lin as modified by Adams further teaches a robot for implementing the method of Claim 2 (the method steps after correspond to that of Claim 2, see Claim 2 analysis for rejection of the method).
Regarding Claim 11, Lin as modified by Adams further teaches a robot for implementing the method of Claim 3 (the method steps after correspond to that of Claim  3, see Claim 3 analysis for rejection of the method).

Regarding Claim 17, Lin fails to explicitly teach the following but Adams does teach a computer readable storage medium having stored therein instructions (see at least CRM storing instructions executable by processing units in par. 0142). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lin to incorporate the teachings of Adams wherein the functions of the robot are implemented by a processor with a computer readable medium storing computer executable instructions. The motivation to incorporate the teachings of Adams would be to automate robot/vehicle and increase computing power. 
Lin as modified by Adams further teaches instructions that cause the robot to implement the method of Claim 1 (the method steps after correspond to that of Claim 1, see Claim 1 analysis for rejection of the method).

Regarding Claim 18, Lin as modified by Adams further teaches a computer readable storage medium for implementing the method of Claim 2 (the method steps after correspond to that of Claim 2, see Claim 2 analysis for rejection of the method).
Regarding Claim 19, Lin as modified by Adams further teaches a computer readable storage medium for implementing the method of Claim 3 (the method steps after correspond to that of Claim 3, see Claim 3 analysis for rejection of the method).

Claims 4, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as modified by Adams and Murai et al (US 20200110410; hereinafter referred to as Murai) 

Regarding Claim 4, Lin as modified by Adams teaches the method according to claim 1 (see Claim 1 analysis). Lin further teaches wherein the first coordinate system and the second coordinate system are both 2D coordinate systems (see at least C1 in Fig. 5 and C2 in Fig. 8 interpreted as 2-D coordinate systems)
Lin fails to teach the following, but Adams does teach the coordinates of each data set sharing an origin (see at least reference origin of the voxel space in par. 0033 interpreted as a shared origin for the coordinates of both sets of sensor data) and the step of establishing, a transformation model between the first position information and the second position information based on the first coordinate system and the second coordinate system comprises: 
acquiring a first data point set from the first position information, the first data point set (see at least first collective sensor data 602 in par. 0089 and Fig. 6) comprising 
a first position vector of each first data point (see at least first collective sensor data points in Fig. 6 interpreted as 2-D vectors in the X-Z plane); 
acquiring a second data point set from the second position information (see at least second collective sensor data 604 in par. 0089 and Fig. 6), the second data point set comprising 
a second position vector of each second data point (see at least second collective sensor data points in Fig. 6 interpreted as 2-D vectors in the X-Z plane): and 
calculating a transformation model between the first data point set and the second data point set based on the first position vectors and the second position vectors, the transformation model (see at least delta transform in par. 0093) comprising a translation vector and a rotation matrix (see at least the transform having a translation and rotation component in par. 0100-0101). Note the interpretation is that because the translation and rotation components are disclosed to have magnitude and direction in par. 0101 they are interpreted as vectors/matrices. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lin to incorporate the teachings of Adams the first and second collective sensor data points are used to calculate a transform with a translation vector and rotation matrix to align the data sets. The motivation to incorporate the teachings of Murai would be to calibrate the sensors to ensure accurate alignment and increase accuracy of input to vehicle computing systems (see par. 0001).
	Lin and Adams fail to explicitly teach the following, but Murai does teach calculating a transformation model between two scan data sets according to an iterative closest point (ICP) algorithm (see at least ICP algorithm in par. 0064).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lin as modified by Adams to incorporate the teachings of Murai wherein the transformation model is calculated using an ICP algorithm. The motivation to incorporate the teachings 
Regarding Claim 12, Lin as modified by Adams further teaches a robot for implementing the method of Claim 4 (the method steps after correspond to that of Claim 4, see Claim 4 analysis for rejection of the method).
Regarding Claim 20, Lin as modified by Adams further teaches a computer readable storage medium for implementing the method of Claim 4 (the method steps after correspond to that of Claim 4, see Claim 4 analysis for rejection of the method).

Claims 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as modified by Adams, Murai (US 20200110410; hereinafter referred to as Murai) and Barfoot et al (US 20070027612; hereinafter referred to as Barfoot).
Regarding Claim 5, Lin as modified by Adams and Murai teaches the method according to claim 4 (see Claim 4 analysis), wherein the step of calculating a transformation model between the first data point set and the second data point set according to an iterative closest point (lCP) algorithm based on the first position vectors and the second position vectors, comprises: 
Lin and Adams fail to explicitly teach the following teach the following, but Murai does teach:
finding a second data point matching each of the first data points in the second data point set (see at least pairing points selected between reference point cloud and measurement point cloud data using ICP algorithm in par. 0064), and 
calculating a matching error value according to a matching model, where E(R ‘ t) represents the sum of the squared error value of registration of the first data points and the second data points (see at least “Σ(Zt,k−mk)2 that is a sum of squares of the errors calculated” in par. 0072), Nx represents a number of points in the first data point set (see at least K corresponding points in par. 0072), Xi represents the first data point (see at least mk in par. 0072), Pj represents the second data point ( see at least Zt,k in par. 0072) R represents the rotation matrix between the first data point set and the second data point set (see at least transformation matrix including rotation angle in par. 0072)  and t represents the translation vector between the first data point set and the second data point set (see at least translation vector in par. 0072): and 
outputting the transformation model corresponding to the first data point set and the second data point set according to the first position vectors and the second position vectors registered according to the matching error value, the transformation model comprises the translation vector and the rotation matrix (see at least step S56 in par. 0124 and Fig. 18, correcting positional deviation by icp algorithm is interpreted as outputting the transformation model to correct the positional deviation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lin as modified by Adams to incorporate the teachings of Murai wherein the transformation model is calculated using an ICP algorithm that finds a transformation that minimizes the sum of the square errors. The motivation to incorporate the teachings of Murai would be to correct for position deviation (see par. 0124) which increases localization accuracy.
	While Murai teaches the minimizing a sum of the squared error, Lin, Adams and Murai fail to teach the following, but Barfoot does teach an ICP algorithm that minimizes a value that represents the mean squared error value of registration of the first data points and the second data points (see at least mean-square cost function in par. 0096).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lin as modified by Adams and Murai to incorporate the teachings of Barfoot wherein the transformation model is calculated using an ICP algorithm that finds a transformation that minimizes the mean of the square errors. The motivation to incorporate the teachings of Barfoot would be to improve the estimates of the position and orientation of the vehicle (see par. 0096).
Murai and Barfoot disclose determining a rotation matrix and translation vector for minimizing a mean square error between matched points of different scanned point clouds. However, it is silent as to the specifics of applying mathematical formula for matrix multiplication of the rotation matrix by the second data point and subtracting the translation vector.
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving rotation and translation vectors that minimize a mean squared error between matched points, as shown by Murai and Barfoot. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of 
Regarding Claim 13, Lin as modified by Adams further teaches a robot for implementing the method of Claim 5 (the method steps after correspond to that of Claim 5, see Claim 5 analysis for rejection of the method).

Allowable Subject Matter
Claim 6-8, 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sim et al (US 20160109883) teaches a method and apparatus for offboard navigation of a robotic device and calculation of odometry error and adjusting commands to compensate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.K./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666